Beck, J., dissenting.
I cannot concur in that part of the foregoing opinion which holds that the damages allowed by the jury are excessive, for two reasons:
1. I do not think the amount of the verdict indicates that the jury were influenced, by passion or prejudice in reaching the conclusion as to the amount of damages. Nothing short of this will authorize us to interfere with the judgment of the court below.
?2. The law has imposed upon the jury the duty of assessing damages, and not upon this court. Ve exceed our authority when we attempt, as is done in the foregoing opinion, indirectly to do so.
My views upon this subject are fully expressed in the two-opinions prepared by me in Collins v. The City of Council Bluffs, 32 Iowa, 324, 35 Iowa, 432, thse first annnouncing the opinion of the court, the second dissenting from the order requiring the plaintiff to remit a part of the judgment. I esteem it unnecessary to repeat them here. ;